DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 626 745 in view of Morita et al. (US Patent 9,348,245) and considered with Nagaoka et al. (US PGP 2020/0379363).
EP ‘745 teaches a toner comprising a polyester resin and a crystalline resin, wherein the crystalline resin comprises between 80 and 40 weight percent of the binder resin ([0125]).  In embodiments, the crystalline resin is taught to comprise a monomer mixture of behenyl acrylate, 2-ethylhexyl acrylate and methacrylic acid ([0156]).  EP ‘745 is silent regarding the SP values of these monomers.  However, Nagaoka teaches that behenyl acrylate has a SP value of 18.25 and methacyrlic acid has an SP value of 25.65 (Table 4, page 25).  Behenyl acrylate in the crystalline resin of EP ‘745 corresponds to the Applicant’s SP11 and methacrylic acid corresponds to the Applciant’s SP21.  As such, crystalline resin B-4 of EP ‘745 has an SP21-SP11 value of 7.40, which is within the Applicant’s recited range (25.65 (SP21, methacrylic acid) – 18.25 (SP11 behenyl acrylate) = 7.40).  Furthermore, the binder resin of toner Example 8 is taught to comprise 70 parts of the crystalline resin and 30 parts of the polyester resin (see Table 3 of EP ‘745).  The same analysis applies and can be used to arrive at an SP22-SP12 value within the range recited in pending claim 2.
Crystalline resin B-4 further comprises 120 parts of behenyl acrylate (MW=380.65), 20 parts of 2-ethylhexylacrylate (MW=184.28) and 10 parts of methacrylic acid (MW=86.06).  Therefore, the mol% of each of the monomers in crystalline resin B-4 are as follows:  behenyl acrylate 58 mol% (120 parts (g) / 380.65 (g/mol) = 0.315 mol / 0.54 total mol x 100% = 58%), 2-ethylhexyl acrylate 20.5 mol% (20 parts (g) / 184.28 (g/mol) = 0.109 mol / 0.54 total mol x 100% = 20.5%) and methacrylic 
The additional polyester resin taught by EP ‘745 (corresponding to the Applicant’s polymer B) is taught to be formed from a monomer derived from a polyhydric alcohol and monomer derived from polyvalent carboxylic acid ([0140], see Table 3, Example 7 which combines crystalline polyester B-4 with polyester resin A-1).  The SP value difference between the two resins is taught to be from about 1.5 to 3.0 ([0127]) and in Example 7 the difference is 2.2 (Table 3).  This result reads on both of the Applicant’s pending claims 4 and 5.
EP ‘745 further teaches that other acrylic monomers may be used in place of 2-ethylhexyl methacrylate such as methyl acrylate, methacrylonitrile and hydroxyalkyl (meth)acrylates (see [0098]) all of which are taught by the Applicant in Table 2 ([0067]) to have SP values that when coupled with behenyl acrylate would satisfy the SP21-SP11 value ranges recited in pending claims 1 and 2.  Each of these acrylic mononmers could be considered to represent the second polymerizable monomer (SP21 or SP 22 in claims 1-2) and further read on the formulae represented by the Applicant in pending claim 6.  Alternatively, each of these monomers could also be considered a third monomer and read on the Applicant’s pending claim 8.  The molecular weight of the crystalline resin B, which is soluble in THF is taught to be 89,000 on a weight average 
Morita teaches a toner having a storage elastic modulus of 1.7 x 104 Pa or less at a temperature of 160 °C (Abstract).  It will be appreciated that the storage elastic modulus value will only increase at lower temperatures and therefore the range taught by Morita would be expected to be higher, or at the very least the same at 150 °C.  Morita further teaches that such a storage elastic modulus value will improve the hot offset resistance and image gloss level (Col. 4 ln. 12-18).  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have provided the toner of EP ‘745with a storage elastic modulus value within the range of Morita.  Furthermore, given the close compositional similarity between the toners of EP ‘745 with those of the instant application, it is understood that the toners of EP ‘745, specifically the toner of Example 7 will inherently possess viscoelasticity values and endothermic quantity values within the ranges recited in pending claims 9-10 and 16-17.  The Applicant, in Tables 1-3 teaches similar types of crystalline polyester resins to that of Example 7 with similar SP values and in Table 3 teaches similar polyester resins with similar glass transition temperatures to the resins taught by EP ‘745 in Example 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150.  The examiner can normally be reached on 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Huff can be reached on 571-272-1385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.